                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
FREDRICK ANDREW MORRIS
and JOVAN WILLIAMS,
                                                               OPINION AND ORDER
                            Plaintiffs,
                                                                   18-cv-496-bbc
              v.

SCOTT WALKER, JON LITSCHER, JAMES GREER,
DAVID BURNETT, M.D., KEVIN KALLAS, M.D.,
DAI ADMINISTRATOR, WARDENS OF CCI, WCI, GBCI
and WSPF, SECURITY DIRECTORS OF CCI, WCI, GBCI
and WSPF, PSU DIRECTORS OF CCI, WCI, GBCI
and WSPF, HSU MANAGERS OF CCI, WCI, GBCI
and WSPF and UNNAMED JOHN AND JANE DOES,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
       This is a proposed civil action originally filed by eight prisoners incarcerated at

various prisons within the Wisconsin Department of Corrections. The complaint sets out

allegations relating to the treatment of prisoners who are held in solitary confinement. On

July 2, 2018, I issued an order stating that each plaintiff had until July 23 to advise the court

whether he wishes to prosecute this action jointly and to submit a signed copy of the

compliant. Dkt. #4. On July 30, I extended that deadline to August 13, 2018. Dkt. #27.

The second deadline has now expired and the court has received signed copies of the

complaint from plaintiffs Fredrick Andrew Morris and Jovan Williams only. Dkt. #19.

(Joshua Scolman also submitted a signed complaint, but later withdrew from the lawsuit.

Dkt. #34. The caption has been amended accordingly.) Therefore, I conclude that Kamau

T.Z. Damali, Robert Jay Ward, Dennis Mix, Scott A. Brown and Timothy Sidney have


                                               1
voluntarily withdrawn from this case. They have also been removed as plaintiffs from the

caption. (Damali’s motion to pay the filing fee on behalf of all plaintiffs, dkt. #33, will be

denied as moot, both because the filing fee has already been paid and Damali did not submit

a signed complaint.) This means that only Morris and Williams remain as plaintiffs in this

case.

        The complaint is now before the court for screening under 28 U.S.C. § 1915A. For

the reasons set out below, I conclude that plaintiffs may not proceed further until they file

an amended complaint that clarifies the claims on which they are seeking to proceed.

Additionally, I will deny plaintiff Morris’s motion for preliminary injunctive relief.




                                          OPINION

                               A. Scope of Plaintiffs’ Claims

        Now that many of the plaintiffs have withdrawn from the case, there is a question

about how plaintiffs would like to proceed and on which claims. Plaintiffs’ complaint is

titled as a “class action complaint” or “joinder action for declaratory and injunctive relief.”

The complaint is 17 single-spaced pages and includes allegations about conditions in various

Wisconsin prisons and the experiences of numerous individual prisoners housed at prisons

in the state. The complaint also includes extensive argument and commentary on Wisconsin

Department of Corrections’ policies and procedures regarding solitary confinement and the

effect that solitary confinement has on inmates. The complaint purports to raise claims

under the Eighth and Fourteenth Amendments of the United States Constitution, the



                                               2
Americans with Disabilities Act and the Rehabilitation Act, and names as defendants the

Wisconsin governor, Scott Walker, and several Wisconsin Department of Corrections

officials, as well as wardens, security staff and medical and mental health staff at several

prisons.

       Plaintiffs should be aware that I will not certify this case as a class action at this stage,

because plaintiffs would not be adequate representatives of a class. Howard v. Pollard, 814

F.3d 476, 478 (7th Cir. 2015) (“[I]t is generally not an abuse of discretion for a district

court to deny a motion for class certification on the ground that a pro se litigant is not an

adequate class representative.”) Plaintiffs may still have common claims on which they

could proceed jointly under Rule 20 of the Federal Rules of Civil Procedure. Goodvine v.

Meisner, 608 F. App’x 415, 417 (7th Cir. 2015) (explaining that “district court’s adverse

ruling on class certification did not foreclose the two inmates from proceeding as co-plaintiffs

on their common ‘causes of action’” regarding treatment of mentally ill inmates in

segregation). However, it is not clear from plaintiffs’ complaint whether they are seeking to

proceed on (1) claims relating to particular times in which they were held in solitary

confinement, (2) broader challenges to Department of Corrections’ policies and procedures

regarding solitary confinement generally or (3) both individual and common claims.

       Also, it is not clear which of the allegations or legal theories included in the complaint

actually pertain to plaintiffs.    For example, the complaint includes discussion of the

Americans with Disabilities Act and Rehabilitation Act, but the complaint does not include

allegations suggesting that either Morris or Williams is disabled or was denied access to



                                                 3
programs or services because of a disability. Wagoner v. Lemmon, 778 F.3d 586, 592 (7th

Cir. 2015) (explaining standard for discrimination claim under Title II of American with

Disabilities Act). Similarly, the complaint includes claims against officials and staff at

several Wisconsin prisons, but Morris is housed at Green Bay Correctional Institution and

Williams is housed at Waupun Correctional Institution. It is not clear whether plaintiffs

still intend to bring claims regarding policies or procedures at prisons other than Green Bay

or Waupun.

       Because plaintiffs’ complaint does not provide clear notice of the claims they intend

to bring against defendants, the complaint does not comply with Rule 8 of the Federal Rules

of Civil Procedure. Rule 8 states that a complaint must include “a short and plain statement

of the claim showing that the pleader is entitled to relief.” This means that the complaint

must provide notice to the defendants of what plaintiffs believe defendants did to violate

their rights. Additionally, the complaint must contain enough allegations of fact to support

a claim under federal law. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

       In light of the many questions raised by the complaint and procedural posture of this

case, I conclude that plaintiffs may not proceed further with this action unless they file an

amended complaint that clarifies their claims.      In particular, plaintiffs should file an

amended complaint that explains: (1) which claims they wish to proceed with and (2) which

defendants should remain in the case. In drafting their amended complaint, plaintiffs should

include allegations about:



                                              4
       •      the length of time they have spent in solitary confinement and the conditions
              they faced there;

       •       why they were placed in solitary confinement;

       •      what policies or procedures affected their placement in solitary confinement
              and the length of their stay;

       •      what injuries they suffered as a result of their placement in solitary
              confinement;

       •      why plaintiffs believe the named defendants are responsible for their
              placement in solitary confinement and the conditions they faced; and

       •      what relief plaintiffs are seeking.

Plaintiffs should refrain from including legal argument and social commentary in their

amended complaint, as the extensive arguments and commentary included in the initial

complaint are distracting and unnecessary. After plaintiffs file an amended complaint, I will

review the complaint under 28 U.S.C. § 1915A.




                        B. Motion for Preliminary Injunctive Relief

       Finally, I will deny the motion for preliminary injunctive relief filed by plaintiff

Morris in this case. Dkt. #32. Morris contends that he needs to be moved from Green Bay

Correctional Institution immediately because he is in imminent danger. It is difficult to

understand Morris’s motion, but I understand him to be saying that he is at imminent risk

of harming himself.

       Morris’s motion is procedurally defective because Morris failed to comply with this

court’s procedure for obtaining preliminary injunctive relief, a copy of which will be provided



                                               5
to plaintiffs with this order. Under these procedures, a plaintiff must file and serve proposed

findings of fact that support his claims, along with any evidence that supports those

proposed findings. Morris has not submitted proposed findings of fact or any evidence to

support those findings.

       Second, even if the motion was not facially flawed, I would deny it on the merits at

this time. It is not clear that Morris’ request is related to the underlying claims in this case.

The claims in the complaint appear to challenge policies relating to solitary confinement, but

Morris’ motion appears to relate to treatment of his mental health needs and failure to

protect him from harming himself. Although Morris’ mental health needs may be related

to his stay in solitary confinement, his motion for preliminary injunctive relief does not

clarify the relationship between his present concerns and the allegations of the complaint.

Neuroscience, Inc. v. Forrest, No. 12-cv-813-bbc, 2013 WL 6331348, at *1 (W.D. Wis.

Dec. 5, 2013) (“Because a preliminary injunction is intended to preserve the status quo until

the court has an opportunity to reach the merits, ‘a party moving for a preliminary

injunction must necessarily establish a relationship between the injury claimed in the party's

motion and the conduct asserted in the complaint.’”) (quoting Devose v. Herrington, 42

F.3d 470, 471 (8th Cir. 1994) (“[A] party moving for a preliminary injunction must

necessarily establish a relationship between the injury claimed in the party's motion and the

conduct asserted in the complaint.”)).

       Additionally, to prevail on a motion for a preliminary injunction, a plaintiff must

show: (1) a likelihood of success on the merits of his case; (2) a lack of an adequate remedy



                                                6
at law; and (3) an irreparable harm that will result if the injunction is not granted. Lambert

v. Buss, 498 F.3d 446, 451 (7th Cir. 2007). Plaintiffs have yet to show a likelihood of

success on the merits of their claims. At this stage, it is not even clear what claims will be

moving forward in this case. Therefore, Morris’ motion for preliminary injunctive relief will

be denied.




                                           ORDER

         IT IS ORDERED that

         1. Plaintiffs Kamau T.Z. Damali, Robert Jay Ward, Dennis Mix, Scott A. Brown and

Timothy Sidney are deemed to have withdrawn voluntarily from this case.

         2. Plaintiffs Fredrick Andrew Morris and Jovan Williams may have until November

14, 2018 to file an amended complaint that clarifies their claims, as set forth in the order

above.    Both plaintiffs must sign the amended complaint.       If plaintiffs do not file an

amended complaint by that date, I will dismiss this case for failure to comply with Rule 8

of the Federal Rules of Civil Procedure.

         3. Plaintiff Morris’s motion for a preliminary injunction, dkt. #32, is DENIED.

         4. Kamau T.Z. Damali’s motion to pay the filing fee, dkt. #33, is DENIED as moot.

                      Entered this 18th day of October, 2018.

                                           BY THE COURT:
                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge



                                              7
